Citation Nr: 1758270	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  08-01 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

1.  Entitlement to an increased initial rating for a right knee disability based on limitation of motion, rated 10 percent.

2.  Entitlement to an increased initial rating for a right knee disability based on instability, rated 10 percent as of November 15, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1983 to August 1983, from September 1987 to January 1988, from August 2004 to July 2006, and from February 2009 to March 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006, rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Board remanded this claim in July 2016 and March 2017 for further development.


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested as arthritis, with flexion limited to no worse than 80 degrees and extension to 0 degrees.

2.  Moderate recurrent instability is not shown and recurrent lateral instability was not shown prior to November 15, 2016.

3.  Symptomatic removal of semilunar cartilage is shown as of July 12, 2006.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a right knee disability based on limitation of motion have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5260 (2017).

2.  The criteria for an initial rating in excess of 10 percent for a right knee disability based on recurrent instability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).

2.  The criteria for an initial rating of 10 percent for symptomatic removal of semilunar cartilage have been met as of July 12, 2006.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, the VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in July 2011 provided all necessary notification to the Veteran.

The VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA health records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, VA must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran was provided with VA examinations in October 2006, November 2016, and June 2017, concerning the right knee disability.  The Board finds that the reports provide the information needed to fairly decide the claim for an increase in the initial ratings.

Examiners reviewed and commented on the evidence of record, examined the Veteran, and described the disability in sufficient detail to enable the Board to make a fully informed decision on the claim.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one); Monzingo v. Shinseki, 26 Vet. App. 97 (2012) (examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for the opinion, even when the rationale does not explicitly lay out the examiner's journey from the facts to a conclusion); Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  The examiners specifically acknowledged and discussed what the medical evidence of record did and did not show in connection with the claim.  The Veteran's contentions were addressed.  There are no apparent inconsistencies or ambiguities in the examination reports.

The Board, in its own lay capacity, is not otherwise qualified to call into question the VA examiner's medical judgment, nor does the Board find any reason to do so.  Monzingo v Shinseki, 26 Vet. App. 97 (2012).  As the examinations and opinions have sufficiently informed the Board of the examiners' judgment on the medical question at issue, the Board finds that the VA examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, in light of the performance of the requested June 2017 examination, and the further adjudication of the appeal, the Board finds that there has been substantial compliance with the prior remand request.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In adjudicating claims for VA benefits, the burden of proof only requires an approximate balance of the evidence for and against a claim.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities found in 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, any reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017).

Knee disabilities are disabilities of the musculoskeletal system and are addressed at Diagnostic Codes 5003-5260 (2014).  In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  38 C.F.R. § 4.45 (2017).

All potentially applicable Diagnostic Codes must be considered because an explained change is permissible.  Butts v. Brown, 5 Vet. App. 532 (1993); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  The Board is aware that if a rating under a given Diagnostic Code has been in effect for 20 years or more, the rating is protected and cannot be replaced with a different one merely because the other Diagnostic Code is applicable while the first one is not.  Murray v. Shinseki, 24 Vet. App. 420 (2011); 38 C.F.R. § 3.951(b) (2017). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45 (2017). 

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  Pain itself does not rise to the level of functional loss as contemplated by 38 C.F.R. §§ 4.40, 4.45 (2017), but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, the Board should address its applicability.  38 C.F.R. § 4.59 (2017); Burton v. Shinseki, 25 Vet. App. 1 (2011).  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2017); Correia v. McDonald, 28 Vet. App. 158 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).

Where an appeal is based on an initial rating for a disability, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).

If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Fender son v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is seeking an increased initial rating for a service-connected right knee disability, for which a 10 percent rating for limitation of motion was assigned, effective July 12, 2006.  A December 2016 rating decision assigned a separate 10 percent rating for right knee instability, effective November 15, 2016.  Specifically, the Veteran asserts that he has significant pain upon standing, swelling, and limited motion, and, therefore, the right knee disability warrants higher ratings than the initial 10 percent ratings.

The Board has reviewed all of the evidence of record of the Veteran's right knee disability.  Specifically, the October 2006 and June 2017 VA examination reports, and the March 2017 and April 2017 addenda to the November 2016 VA examination report have been considered.  The Board has also considered the Veteran's lay statements and other medical evidence.

The medical and lay evidence shows that the Veteran's right knee disability is manifested by limited motion, and pain and arthritis in one joint.  The VA medical examiners tested for range of motion, and assessed the pain levels during active, passive, weight bearing, nonweight-bearing tests.  Functional loss during flare-ups was also considered.

Diagnostic Code 5010 is used to rate arthritis due to trauma, substantiated by X-ray findings, which is to be rated under Diagnostic Code 5003 as degenerative arthritis.  38 C.F.R. § 4.71a (2017).  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate Diagnostic Code for the specific joint involved, with a 10 percent rating assigned for a noncompensable level of limitation of motion with X-ray evidence of arthritis.  Ratings under Diagnostic Code 5003 cannot be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017).

The appropriate Diagnostic Codes for rating limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted for limitation of flexion to 30 degrees.  A 30 percent rating is warranted for limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017).  Under Diagnostic Code 5261, a 10 percent rating is warranted when extension is limited to 10 degrees.  A 20 percent rating is warranted when extension is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017).  

A service-connected knee disability may also be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017), which provides that mild recurrent subluxation or lateral instability of a knee warrants a 10 percent rating.  Moderate recurrent subluxation or lateral instability warrants a 20 percent rating.  Severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).

In addition, a 10 percent rating can be assigned for symptomatic removal of a semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2017).  A 20 percent rating can be warranted for a dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2017).  

An October 2006 VA examination notes torn anterior cruciate ligament in 2005 in service, with repeat surgery in 2006.  The Veteran complained of chronic intermittent pain, but only when he stressed the knee.  When he had to stand or walk for more than a few minutes, he got mild to moderate aching in the knee.  He could not run as the pain became severe and the knee swelled.  Range of motion decreased with pain.  Flare ups lasted from several hours to a whole day, after which the knee returned to the baseline.  He tried to avoid walking or standing for more than a few minutes and took naproxen for flare ups.  He used a knee brace as needed, but no crutches or canes.  He remained in the Army Reserve and continued with moderate exercise, including exercising the knee with little to no weight-bearing.  Even at flare ups, he could do activities of daily living on his own.  He could not kneel on the knee.  Cold weather made the knee ache more and caused stiffness on waking.  Physician examination found popping on flexion and extension.  He ambulated with no assistive devices and had no brace at the examination.  He complained of mild pain on palpation and movement of the knee.  Knee range of motion was flexion from 0 degrees to 90 degrees, with pain from 80 to 90 degrees.  Extension was to 0 degrees with mild crepitus and pain, active and passive.  There was no lack of endurance, or change in ranges of motion after three repetitions.  There was no motion on varus/valgus test.  Lachman and McMurray tests were negative.  There was a mild increase of pain with the testing.  The examiner diagnosed torn right anterior cruciate ligament with surgical repair and residual pain, with post-traumatic arthritis.  There was mild functional impairment at baseline and moderate at flare ups.

A March 2010 MRI of the right knee found postoperative arthritic changes, including an osteochondral lesion in the lateral femoral condyle.

A February 2011 VA examination noted right knee anterior cruciate and lateral meniscus tear in May 2005.  The Veteran had post-traumatic arthritis.  The Veteran felt that range of motion was slightly reduced due to swelling.  He did not use any aids of devices.  Sitting was limited to about one hour.  He was unable to stand for more than a few minutes with his weight on the right knee.  He felt discomfort in the right knee and it swelled if he walked more than a mile.  He no longer ran or played basketball.  He did not feel there were any limitations on his typical daily activity.  He worked in insurance as a supervisor and had no limitations due to the knee.  Physical examination found slight bony enlargement of the right knee.  There was no effusion, warmth, or redness.  There was tenderness over the scar, but no other tenderness to palpation.  There was no objective evidence of painful motion.  Strength of knee extension and flexion was 5/5.  Range of motion was to 0 degrees of extension and 0 to 110 degrees of flexion.  Left knee range of motion was from 0 degrees to 130 degrees.  There was no additional decrease in motion secondary to pain, weakness, lack of endurance, fatigue, or incoordination after repetitive activity.  There was no instability to anterior/posterior drawer or medial/lateral stress.  McMurray test was negative.  The examiner diagnosed right knee traumatic arthritis following anterior crucial ligament and lateral meniscus tears and reconstruction.  There was mild to moderate functional impairment.

An October 2011 VA examination found right knee arthritis.  The Veteran complained of pain and that the right knee was constantly swollen.  He had more pain when going up and down stairs, and standing for a minute also caused pain.  He had changed from a push lawnmower to a riding mower.  He received cortisone shots for the knee.  He did not engage in any athletic physical activity.  The Veteran reported constant pain, with flare ups when the knee appeared inflamed ascending and descending stairs, and from standing and walking.  With cold weather, the pain was worse.  Right knee flexion was to 90 degrees, with pain at 90 degrees.  Right knee extension was to 0 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions, with range of motion unchanged.  There was functional impairment due to pain on motion.  There was pain to palpation.  Right knee strength was 4/5 for flexion and extension.  Anterior instability using the Lachman test was normal.  Posterior instability using the drawer test was normal.  Medial-lateral instability tested by applying valgus/varus pressure was normal.  There was not patellar subluxation or dislocation.  The Veteran had a past meniscal procedure for meniscectomy, but had not current meniscus or semilunar cartilage condition.  There were no residuals signs or symptoms due to the meniscectomy.  The Veteran did not use assistive devices.  X-rays showed arthritis and surgical changes.  The right knee disability affected the Veteran's ability to work as he had constant pain, difficulty with stairs, and difficulty standing and doing household chores.  When in pain, it affected his ability to focus and concentrate.  He was independent in activities of daily living.  He had mild to moderate function impairment.

A February 2016 VA examination diagnosed right knee arthritis.  Since the previous examination, the Veteran underwent arthroscopic removal of painful retained metal in the right tibia.  He stood with pain and needed to keep shifting to the left knee.  His right knee continued to swell.  He was given steroid shots and Synvisc, which offered temporary relief.  He was unable to bend, kneel, or squat.  He had pain on stairs.  He used a riding lawnmower.  He could walk a quarter of a mile and had problems.  He did not engage in any physical activities such as running or jogging.  It affected long driving.  Daily pain was 3 to 4 of 10.  Wet, damp weather and winter affected the knee.  He could stand for 15 to 20 minutes and got pain.  Occasionally, the right knee gave out.  The Veteran reported flare ups when he walked far, or used stairs, or stood for 15 to 20 minutes.  The Veteran took Aleve for the pain, iced the joint, and elevated it for two to three hours.  Flexion was 0 to 85 degrees, with pain.  Extension was 85 to 0 degrees.  The pain did not result in functional loss.  There was pain with weight-bearing, and pain on palpation.  There was crepitus.  The Veteran was able to perform repetitive motion with three repetitions, with no change in range of motion, but increased pain and weakness.  There was an antalgic gait.  Right knee strength was 4/5 for flexion and extension.  Left knee strength was 5/5.  There was no muscle atrophy.  There was no ankylosis.  There was no history of recurrent subluxation or lateral instability.  There was no history of recurrent effusion.  Stability testing of the right knee found no instability and was normal for anterior instability (Lachman test), posterior instability (posterior drawer test), medial instability (valgus pressure in extension), and lateral instability (varus pressure in extension).  The Veteran has a history of meniscectomy with residual pain.  The Veteran did not use assistive devices.  The Veteran had an antalgic gait.  The right knee disability affected the Veteran's ability to work as he had problems with stairs, prolonged standing, driving for more than an hour, and daily constant pain.  He was not able to run, jog, or engage in any physical activities.  He had moderate functional impairment.  The Veteran had probable mild synovial effusion of the suprapatellar bursa, and arthritis of the patellofemoral joint and the tibiofibular joint.

At a November 2016 VA examination, the Veteran complained for right knee pain with swelling.  Right knee pain was worse with standing and walking, but improved for two to three weeks after he had a Synvisc injection.  He could walk up to half a mile with pain.  He occasionally wore a right knee brace, but did not use ambulatory aids.  He took Aleve for pain.  He was able to perform indoor chores, but only light duty outdoor chores.  He worked 30 to 40 hours per week.  He had flare ups of pain two to three times per week with pain lasting one to two hours.  He avoided prolonged standing, long distance ambulation and heavy manual labor.  Range of motion was from 0 degrees to 100 degrees of flexion and extension, with mild pain and stiffness.  The left knee had range of motion of 0 degrees to 110 degrees.  Pain was noted on examination, but did not result in functional loss.  There was no evidence of pain with weight-bearing.  There was pain on palpation and mild generalized knee tenderness.  There was no objective evidence of crepitus.  The Veteran was able to perform three repetitive of right knee motion with no function loss of range of motion.  Right and left knee strength was 5/5 for flexion and extension.  There was no ankylosis.  There was no history of recurrent subluxation or lateral instability.  There was a history of recurrent effusion.  Right knee joint stability testing was normal for posterior, medial, and lateral instability, and was 1+ for anterior instability.  The Veteran had a history of meniscectomy with constant pain and swelling.  The Veteran occasionally used a right knee brace.  The right knee disability caused difficulty with prolonged standing, long distance ambulation, and performing manual labor.  

A June 2017 VA examination shows that the Veteran complained of chronic right knee pain which was 8 of 10 on the pain scale.  The knee sometimes swelled after activity and sometimes gave out when walking, but he had not fallen.  He denied locking.  He sometimes wore a knee sleeve for support, but not often as it felt uncomfortable.  He had some relief with rest and Aleve.  He was able to work as an insurance agent, but had trouble with strenuous activities as home such as heavy lifting and yard work.  The Veteran reported flare ups.  Range of right knee motion was 110 degrees to 0 degrees for flexion and extension with pain on flexion.  There was pain with weight-bearing.  There was pain on palpation of the medial and lateral condyle.  There was no objective evidence of crepitus.  The left knee was normal.  The Veteran performed repetitive use testing with three repetitions without additional function loss or range of motion loss.  The examination was medically consistent with the Veteran's statements of functional loss on flare up due to pain.  Right knee strength was 5/5.  There was no muscle atrophy.  There was no ankylosis.  There was no history of recurrent subluxation or lateral instability.  There was a history of recurrent effusion of the right knee.  Right knee joint stability testing was normal for posterior, medial, and lateral instability, and was 1+ for anterior instability.  The Veteran had a history of meniscectomy with constant pain with activity and associated swelling.  The Veteran occasionally used a right knee brace due to right knee pain.  X-rays showed arthritis and likely loose bodies.  The right knee pain was worse with activity, standing, and walking long distance, which affected the ability to perform occupational tasks.  There was moderate functional impairment due to decreased range of motion and subjective complaints.  The Veteran had a sedentary job, but would have difficulty performing a physical job.  Sedentary work was not precluded.  

The medical treatment records reviewed show findings consistent with the VA examinations.

Here, the Board finds record does not include evidence showing that a rating in excess of 10 percent is warranted under any of the appropriate Diagnostic Codes relating to limitation of motion.  According to the June 2017, VA examination report, the Veteran's right knee flexion is to 110 degrees, and extension is normal.  The findings show flexion no worse than 80 degrees and extension consistently normal.  No evidence of record shows more limitation of right knee motion than those findings.  Thus, limitation of motion of the knee is noncompensable under Diagnostic Codes 5260 and 5261 for limitation of flexion and extension.  A rating of 10 percent for limitation of extension is not warranted because the Veteran's knee extension is not limited to 10 degrees.  A rating of 10 percent is not warranted for limitation of flexion because knee flexion is not limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2017).  Even considering limitation due to pain and other facts, the evidence does not show that any higher or separate ratings are warranted for limitation of motion of the right knee.

The evidence also does not show ankylosis, impairment of the tibia or fibula, or genu recurvatum that would warrant any higher rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263 (2017).

When the limitation of motion of the specific joint involved is noncompensable under Diagnostic Code 5260, a 10 percent rating is application for each major joint or group of minor joints affected by limitation of motion under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017).

According to the June 2017 VA examination report, the examiner found objective evidence of painful motion of the Veteran's right knee.  Thus, the assignment of a 10 percent rating under Diagnostic Code 5003 was appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017).  However, because the X-ray evidence does not show the involvement of two or more major joints or two or more minor joint groups, a 20 percent rating is not warranted under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017).

In addition, although the Veteran reported flare-ups that lasted for several hours to 24 hours at the October 2006 VA examination, the only additional reference to flare-ups in the record is a March 2011 lay statement reporting unspecified times when the pain was more severe.  Thus, in the absence of objective evidence of increased functional loss during flare-ups, the symptoms do not comport with a higher rating.  Correia v. McDonald, 28 Vet. App. 159 (2016); 38 C.F.R. § 4.59 (2017); Johnston v. Brown, 10 Vet. App. 80 (1997); 38 C.F.R. § 4.59 (2017).

A November 15, 2016, VA examination found 1+ anterior instability, as did the June 2017 VA examination.  A December 2016 rating decision established a 10 percent rating for right knee instability, effective November 16, 2016.  The examinations and medical evidence prior to November 15, 2016, consistently found no instability on objective testing.  Therefore, the Board finds that a compensable rating for right knee instability was not warranted prior to November 15, 2016, as slight recurrent lateral instability was not shown prior to that examination.  The Board also finds that a rating greater than 10 percent is not warranted as of November 15, 2016, as the evidence does not show moderate recurrent lateral instability.  The anterior stability test was 1+, while other stability tests were normal at the December 2016 and June 2017 VA examinations.  Therefore, the Board finds no more than slight recurrent lateral instability and that a higher rating for right knee instability is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).

The Board finds that a separate rating is not warranted under Diagnostic Code 5258 as the evidence does not show a dislocated semilunar cartilage in the rating period under consideration.  The Board further finds that a separate rating under Diagnostic Code 5259 of 10 percent is warranted for the entire period under consideration.  The evidence shows a history of meniscectomy with swelling or effusion during the entire appeal period.  Therefore, the Board finds that the evidence shows symptomatic removal of semilunar cartilage.  The Board further finds that swelling symptomatology is not overlapping with the symptoms for which the ratings for instability and limitation of motion have been assigned.  Therefore, a 10 percent rating under Diagnostic Code 5259 is warranted as of November 15, 2016.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increase in the initial rating in excess of 10 percent under Diagnostic Code 5003, or any limitation of motion Diagnostic Code.  The Board also finds that the preponderance of the evidence is against the assignment of any rating higher than 10 percent for recurrent instability.  The Board finds that the evidence supports the assignment of a 10 percent rating under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage is warranted as of July 12, 2006.  The Board finds that the preponderance of the evidence is against the assignment of any higher or separate rating.  Therefore, the claim for increased ratings must be denied.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for a right knee disability based on limitation of motion is denied.

Entitlement to an initial rating in excess of 10 percent for a right knee disability based on recurrent instability is denied.

Entitlement to an initial rating of 10 percent under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage, as of July 12, 2006, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


